Atcheson, J.,
concurring: I join in Chief Judge Greene’s thorough discussion and disposition of the substantive issues in this case. But I pause to note my guarded reservation about the procedural frame the parties have used to display those issues and which the court borrows to decide them. The district court denied summary judgment to defendant David A. Barker, finding there were disputed issues of material fact. The case then proceeded to bench trial, and the district court entered judgment for plaintiff RAMA Operating Company, Inc. in due course. Barker has focused his appeal on the denial of summary judgment.
The Kansas appellate courts have regularly entertained challenges to decisions denying summary judgment, even though the parties’ dispute has then been submitted to and resolved by a judge or jury at trial. That basis for appeal is not plainly set forth in any statute or rule; it is a judge-made device. The federal appellate courts, operating under comparable rules, generally do not permit a party losing at trial to appeal the denial of a summary judgment on grounds that the district court arguably erred in finding disputed issues of material fact. See, e.g., Cravens v. Smith, 610 F.3d *10381019, 1027 (8th Cir. 2010) (cases cited); Banuelos v. Construction Laborers’ Trust Funds, 382 F.3d 897, 902-03 (9th Cir. 2004) (When a district court denies summaiy judgment based on a factual dispute and a jury then resolves that dispute, appellate review of the denial amounts to a “pointless academic exercise of deciding whether a factual issue was disputed after it has been decided.”); Paschal v. Flagstar Bank, 295 F.3d 565, 571-72 (6th Cir. 2002). Under the Kansas Code of Civil Procedure, as with the federal rules, a party denied summary judgment may preserve legal issues or defenses for appeal by incorporating them into a trial motion for judgment as a matter of law. See K.S.A. 60-250(a)(l); K.S.A. 60-252(c).
There are arguments to be made for either approach to denials of summaiy judgment. But Kansas has long expressed a compelling regard for the insight of jurors and the primacy of juiy trials in civil proceedings. See Kansas Constitution Bill of Rights § 5 (“The right of trial by juiy shall be inviolate.”); Dixon v. Prothro, 251 Kan. 767, 774, 840 P.2d 491 (1992) (“Juries, and their position as fact-finding bodies, have such an important place in our system and histoiy that any attempt to curtail the right to jury trial should be examined with the utmost care.”); Hasty v. Pierpont, 146 Kan. 517, 520-21, 72 P.2d 69 (1937). A practice that elevates the dueling affidavits and deposition excerpts of summaiy judgment over the actual fact-finding of a jury (or a judge) after seeing witnesses and hearing evidence might be questioned as unwise or as lacking due respect for the trial process.
In this case, however, the parties have not raised those questions. And without the benefit of the sharpened debate of advocates advancing competing legal arguments, I have no intention of suggesting here and now if a denial of summaiy judgment ought to be appealable following a trial on the merits to a judge or a jury. See GTE Sylvania, Inc. v. Consumers Union, 445 U.S. 375, 382-83, 100 S. Ct. 1194, 63 L. Ed. 2d 467 (1980) (“The clash of adverse parties ‘ “harpens the presentation of issues upon which the court so largely depends for illumination of difficult. . . questions.” ’ ”). By the same token, my concurrence in reversing the district court *1039in this case should not be construed as a suggestion one way or the other.